Name: 94/504/ECSC, EC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 26 July 1994 appointing Judges and Advocates-General to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1994-08-06

 Avis juridique important|41994D050494/504/ECSC, EC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 26 July 1994 appointing Judges and Advocates-General to the Court of Justice Official Journal L 203 , 06/08/1994 P. 0021 - 0021 Finnish special edition: Chapter 1 Volume 3 P. 0161 Swedish special edition: Chapter 1 Volume 3 P. 0161 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 26 July 1994 appointing Judges and Advocates-General to the Court of Justice (94/504/ECSC, EC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Comunity, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas the terms of office of Mr Giuseppe Federico Mancini, Mr Manuel Diez de Velasco, Mr JosÃ © Carlos Moitinho de Almeida, Mr Fernand Grevisse, Mr Manfred Zuleeg, Mr P.J.G. Kapteyn and Mr David A.O. Edward, Judges of the Court of Justice, and those of Mr Marco Darmon, Mr Walter Van Gerven and Mr Giuseppe Tesauro, Advocates-General at the Court of Justice, expire on 6 October 1994; Whereas a partial renewal of the Court of Justice should be carried out for the period from 7 October 1994 to 6 October 2000 inclusive; Whereas, owing to the resignation of Mr Ole Due as a judge, a judge should be appointed for the remainder of his term of office; Whereas, due to the appointment of Mr Claus Gulmann as a judge, an Advocate-General should be appointed for the remainder of his term of office, HAVE DECIDED AS FOLLOWS: Article 1 1. Mr David A.O. Edward Mr Guenther Hirsch Mr P.J.G. Kapteyn Mr Antonio Mario La Pergola Mr Giuseppe Federico Mancini Mr JosÃ © Carlos Moitinho de Almeida Mr Jean-Pierre Puissochet are hereby appointed Judges to the Court of Justice for the period from 7 October 1994 to 6 October 2000 inclusive. 2. Mr Georgios Cosmas Mr Philippe Leger Mr Giuseppe Tesauro are hereby Advocates-General to the Court of Justice for the period from 7 October 1994 to 6 October 2000 inclusive. Article 2 1. Mr Claus Gulmann is hereby appointed Judge to the Court of Justice for the period from 7 October 1994 to 6 October 1997 inclusive. 2. Mr Michael Elmer is hereby appointed Advocate-General to the Court of Justice for the period from 7 October 1994 to 6 October 1997 inclusive. Done at Brussel, 26 July 1994. The President D. von KYAW